TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00135-CV


                              Wesley Eugene Perkins, Appellant

                                                v.

                                Kristy Lynn Perkins, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-20-002604, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Wesley Eugene Perkins attempts to appeal from a temporary order rendered in

the underlying divorce proceeding and suit affecting the parent-child relationship (SAPCR).

Generally, appeals may be taken only from final judgments. Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only when expressly

permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

Texas courts strictly construe statutes authorizing interlocutory appeals. America Online, Inc. v.

Williams, 958 S.W.2d 268, 271 (Tex. App.—Houston [14th Dist.] 1997, no pet.).

               The Texas Family Code specifically precludes the interlocutory appeal of

temporary orders, except those appointing a receiver.1 See Tex. Fam. Code §§ 6.507 (“An order

under this subchapter [applying to temporary orders rendered in divorce suits], except an order

       1
          Mandamus, however, may be an appropriate remedy when a trial court abuses its
discretion in issuing temporary orders in a SAPCR. See, e.g., In re Mays-Hooper, 189 S.W.3d
777, 778 (Tex. 2006) (per curiam) (orig. proceeding).
appointing a receiver, is not subject to interlocutory appeal.”), 105.001(e) (“Temporary orders

rendered under this section [applying to SAPCRs] are not subject to interlocutory appeal.”);

Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991) (per curiam) (“[T]the trial court’s issuance

of temporary orders [in a divorce proceeding] is not subject to interlocutory appeal.”). Because

it appeared to this Court that Perkins is attempting to appeal temporary orders, which the Family

Code expressly prohibits, the Clerk of this Court notified the parties of this Court’s intention to

dismiss the appeal for want of jurisdiction unless Perkins filed a response demonstrating grounds

for continuing the appeal. See Tex. R. App. P. 42.3(a). Perkins timely responded, framing the

trial court’s temporary order as a “temporary injunction” properly appealable under the Civil

Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4) (“A person may

appeal from an interlocutory order of a district court . . . that . . . grants or refuses a temporary

injunction . . . as provided by Chapter 65 . . . .”). Perkins appears to base his argument on the

fact that some of the provisions in the temporary order constitute temporary injunctions

enjoining both parties from engaging in specified conduct while in possession of their children.

               However, Sections 6.502 and 105.001(a) of the Family Code expressly permit

trial courts to issue temporary injunctions in divorce proceedings and SAPCRs. See Tex. Fam.

Code §§ 6.502, 105.001(a). Perkins may not circumvent the legislature’s express intention to

prohibit the interlocutory appeal of temporary orders rendered in divorce proceedings and

SAPCRs—including temporary injunctions rendered therein—by casting the temporary order as

a temporary injunction subject to interlocutory appeal under Section 51.014 of the Civil Practice

and Remedies Code. See Marley v. Marley, No. 01-05-00992-CV, 2006 WL 3094325, at *2

(Tex. App.—Houston [1st Dist.] 2006, pet. denied) (mem. op.) (holding that Civil Practice

and Remedies Code Section 51.014(4) did not control over prohibition in Family Code

                                                 2
Section 6.507 of interlocutory appeals from temporary orders in divorce proceedings); Cook v.

Cook, 886 S.W.2d 838, 839 (Tex. App.—Waco 1994, no writ) (rejecting argument that

Section 51.014(4) allowed interlocutory appeal from temporary orders issued under former

version of Section 6.507); see also Mason v. Mason, 256 S.W.3d 716, 718 (Tex. App.—Houston

[14th Dist.] 2008, no pet.) (“Texas courts of appeals have held that the specific Family Code

provision limiting temporary order appeals controls over the general statute in the Civil Practice

and Remedies Code permitting interlocutory appeals from temporary injunctions.”).

               Accordingly, we dismiss this appeal for want of jurisdiction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Jurisdiction

Filed: July 7, 2021




                                                3